Name: 2004/822/CFSP: Political and Security Committee Decision BiH/5/2004 of 3 November 2004 amending Decision BiH/1/2004 on the acceptance of third StatesÃ¢ contributions to the European Union military operation in Bosnia and Herzegovina and Decision BiH/3/2004 on the setting-up of the Committee of Contributors for the European Union military operation in Bosnia and Herzegovina
 Type: Decision
 Subject Matter: international security;  Europe;  defence;  cooperation policy
 Date Published: 2004-12-02; 2006-06-07

 2.12.2004 EN Official Journal of the European Union L 357/39 POLITICAL AND SECURITY COMMITTEE DECISION BiH/5/2004 of 3 November 2004 amending Decision BiH/1/2004 on the acceptance of third States contributions to the European Union military operation in Bosnia and Herzegovina and Decision BiH/3/2004 on the setting-up of the Committee of Contributors for the European Union military operation in Bosnia and Herzegovina (2004/822/CFSP) THE POLITICAL AND SECURITY COMMITTEE, Having regard to Political and Security Committee Decision BiH/1/2004 of 21 September 2004 on the acceptance of third States contributions to the European Union military operation in Bosnia and Herzegovina (1) and Political and Security Committee Decision BiH/3/2004 of 29 September 2004 on the setting-up of the Committee of Contributors for the European Union military operation in Bosnia and Herzegovina (2), Whereas: (1) Following the recommendation of the EU Operation Commander on Albanias contribution, the EUMC agreed to recommend the Political and Security Committee to accept Albania's contribution. (2) In conformity with Article 6 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark does not participate in the elaboration and implementation of decisions and actions of the European Union which have defence implications. Therefore, Denmark does not participate in the financing of the operation. (3) The Copenhagen European Council adopted on 12 and 13 December 2002 a Declaration stating that the Berlin plus arrangements and the implementation thereof will apply only to those EU Member States which are also either NATO members or parties to the Partnership for Peace, and which have consequently concluded bilateral security agreements with NATO, HAS DECIDED AS FOLLOWS: Article 1 The Annex to Political and Security Committee Decision BiH/1/2004 of 21 September 2004 shall be replaced by the following: ANNEX LIST OF THIRD STATES REFERRED TO IN ARTICLE 1  Albania  Argentina  Bulgaria  Canada  Chile  Morocco  New Zealand  Norway  Romania  Switzerland  Turkey. Article 2 The Annex to Political and Security Committee Decision BiH/3/2004 of 29 September 2004 shall be replaced by the following: ANNEX LIST OF THIRD STATES REFERRED TO IN ARTICLE 3(1)  Albania  Argentina  Bulgaria  Canada  Chile  Morocco  New Zealand  Norway  Romania  Switzerland  Turkey. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 3 November 2004. For the Political and Security Committee The Chairperson A. HAMER (1) OJ L 324, 27.10.2004, p. 20. (2) OJ L 325, 28.10.2004, p. 64.